              Case 3:21-cv-05184-BHS Document 1 Filed 03/16/21 Page 1 of 14




 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                       AT TACOMA
10
      H LODGE LLC, a Washington limited
11    liability company, individually and on behalf      No. 3:21-cv-5184
      of others similarly situated,
12                                                       CLASS ACTION ALLEGATION
                            Plaintiff,                   COMPLAINT
13
             v.                                          JURY DEMAND
14
      LIBERTY MUTUAL FIRE INSURANCE
15    COMPANY, a Wisconsin company,

16                          Defendant.

17

18           Plaintiff on behalf of itself and others similarly situated, by its undersigned counsel,

19    alleges the following upon personal knowledge as to its own acts, and upon information and

20    belief as to all other matters. Plaintiff’s information and belief are based upon an investigation

21    conducted by counsel.

22                                          INTRODUCTION

23           1.    This is a civil action to recover damages for Washington businesses caused by

24    Defendant Liberty Mutual Fire Insurance Company’s (“Liberty” or “Defendant”) refusal to

25    provide coverage for damages and losses sustained by Washington businesses as a result of

26    governmental orders that have either closed or significantly limited the operations of those

     COMPLAINT – Page 1                                                  FOREMAN STURM & THEDE, LLP
     No. 3:21-cv-5184                                                             P.O. Box 13098
                                                                              Portland, Oregon 97213
                                                                              Telephone: 503.206.5824
               Case 3:21-cv-05184-BHS Document 1 Filed 03/16/21 Page 2 of 14




 1    Washington businesses. Contrary to the coverage provisions in their insurance policies, and in
 2    violation of Washington law, Defendant has universally denied coverage to Plaintiff and
 3    members of the Classes and has refused to honor the contractual obligations Defendant has under
 4    the policies.
 5                                              THE PARTIES
 6            2.1     Plaintiff H LODGE LLC owns and operates a hotel commonly known as Heathman
 7    Lodge and a restaurant commonly known as Hudson’s Bar & Grill located at 7801 NE
 8    Greenwood Drive, Vancouver, Washington 98662.
 9            2.2     Defendant is a Wisconsin insurance company having its principal place of business
10    in Boston, Massachusetts. Defendant was licensed to issue, and did issue, the insurance policy
11    at issue in this litigation.
12                                     JURISDICTION AND VENUE
13            3.1     The Court has personal jurisdiction over Defendant because it advertised, marketed,
14    sold, and distributed the policies of insurance in Washington to Washington consumers, including
15    the policy of insurance purchased by Plaintiff.
16            3.2     This Court has jurisdiction over the subject matter of this action pursuant to 28
17    U.S.C. § 1332, as amended by the Class Action Fairness Act of 2005, because the matter in
18    controversy exceeds $5,000,000, exclusive of interest and costs, and is a class action in which
19    some members of the proposed Class are citizens of different states than Defendants. See 28
20    U.S.C. § 1332(d)(2)(A). This Court has supplemental jurisdiction over the state law claims
21    pursuant to 28 U.S.C. § 1367.
22            3.3     Venue in this Court is proper pursuant to 28 U.S.C. § 1391 because a substantial
23    part of the events or omissions giving rise to the claims occurred in the Western District of
24    Washington, Defendant conducted substantial business here, solicited substantial business here,
25    and received substantial payments here.
26

     COMPLAINT – Page 2                                                   FOREMAN STURM & THEDE, LLP
     No. 3:21-cv-5184                                                               P.O. Box 13098
                                                                                Portland, Oregon 97213
                                                                                Telephone: 503.206.5824
              Case 3:21-cv-05184-BHS Document 1 Filed 03/16/21 Page 3 of 14




 1                                                 FACTS
 2           4.1    The insurance was obtained to protect Plaintiff’s business and its business income,
 3    among other things. Liberty issued to Plaintiff an “all risk” insurance policy effective at all
 4    relevant times alleged in this complaint (the “Policy”).
 5           4.2   Plaintiff paid, and Defendant accepted, all premiums as they became due.
 6           4.3   The Policy constitutes a valid and enforceable contract between Plaintiff and
 7    Defendant.
 8           4.4   The Policy promises to pay Plaintiff for all risks of direct physical loss or damage
 9    to covered property, and includes, among others, Business Income coverage and Extra Expense
10    coverage.
11           4.5   In or about January 2020, the United States of America saw its first cases of people
12    infected with COVID-19.
13           4.6   Beginning in March 2020, Plaintiff was forced to suspend, in whole or in part, its
14    business operations due to certain orders and directives issued by Washington Governor Jay
15    Inslee and local civil authorities which, among other things, restricted access to and operation of
16    Plaintiff’s business, limited groups of people, curtailed travel, and generally limited commercial
17    activity, each and all of which caused Plaintiff to suffer loss or damage (the “Orders”).
18           4.6   As a direct result of the Orders, Plaintiff was unable to operate its businesses, in
19    whole or in part, while the Orders remained in effect. In addition, and due to the geographical
20    breadth of the Orders, access to premises other than Plaintiff’s were also prohibited and limited,
21    resulting in loss or damage to those premises as well. When Plaintiff and other similarly situated
22    businesses were permitted to re-open, they could only do so with significant alterations to their
23    premises and business models at great cost, including, among other things, loss of use of space,
24    installation of barriers, increased cleaning and sanitation protocols, changing business hours and
25    employee hours, decreased customer traffic, and generally more expensive operations in order to
26    comply with the Orders.

     COMPLAINT – Page 3                                                   FOREMAN STURM & THEDE, LLP
     No. 3:21-cv-5184                                                              P.O. Box 13098
                                                                               Portland, Oregon 97213
                                                                               Telephone: 503.206.5824
              Case 3:21-cv-05184-BHS Document 1 Filed 03/16/21 Page 4 of 14




 1           4.7   As a result, Plaintiff’s business property cannot be used for its intended purposes
 2    and its business activities have necessarily been suspended or interrupted.
 3           4.8   Plaintiff sustained direct physical loss or damage caused by the Orders.
 4           4.9   The direct, predominant, and efficient cause of Plaintiff’s direct physical loss or
 5    damage is the Orders.
 6           4.10 Plaintiff has and will continue to sustain direct physical loss or damage covered by
 7    the Policy, including, among other coverages, Business Income and Extra Expense.
 8           4.11 Plaintiff tendered a claim under the Policy to Defendant for the loss and/or damage
 9    outlined herein.
10           4.12 The Policy initially premises coverage upon the trigger of “direct physical loss or
11    damage.” Throughout the Policy, the terms “loss” or “damage” refer to different concepts, yet
12    sometimes uses such terms interchangeably. For example, when referring to economic harm, the
13    Policy refers to such harm as “loss”, including when referring to Business Income, where, as
14    described below, Liberty promises to “pay for the actual loss of business income 1” incurred by
15    Plaintiff. In other sections, however, when referring to material harm, the Policy refers to such
16    harm as “damage”, including in the definition of “accident,” which in turn is defined, in part, as
17    “a sudden, fortuitous event that causes direct physical damage to an object(s)[.]” Throughout the
18    policy, the terms “loss” or “damage” are used to describe Liberty’s coverage obligations, and
19    often refer to distinct harms: that is, economic loss and material, physical           damage. Yet
20    sometimes the Policy seemingly uses these terms interchangeably. However, when only referring
21    to material, physical damage, the Policy does so by utilizing the terminology “physical damage”
22    or “direct physical damage.”
23           4.13 The Policy promises that Liberty will provide in excess of $45 million in Business
24    Income coverage for “actual loss of business income you incur during a period of restoration
25

26       1
           Bold terms appear as they do in the Policy and mean that they are specifically defined in the
      Policy.
     COMPLAINT – Page 4                                                  FOREMAN STURM & THEDE, LLP
     No. 3:21-cv-5184                                                             P.O. Box 13098
                                                                              Portland, Oregon 97213
                                                                              Telephone: 503.206.5824
              Case 3:21-cv-05184-BHS Document 1 Filed 03/16/21 Page 5 of 14




 1    directly resulting from damage by a peril insured against to the type of property covered by this
 2    policy at a covered location.” It goes on to provide that the term “Perils insured against” means
 3    “causes of loss for which this policy provides coverage.” And then it further defines “Covered
 4    loss” as a “loss to covered property at a covered location resulting from a peril insured
 5    against.” The Policy does not condition Business Income coverage upon “physical damage” or
 6    “direct physical damage.” Instead, the Policy conditions Business Income coverage upon “loss.”
 7    The Plaintiff’s “loss of business income” was directly, efficiently, and proximately caused by
 8    the Orders, which resulted in the economic loss and material, physical damage discussed in this
 9    Complaint.
10           4.14 The Policy also provides an Extension of Coverage that is captioned “Extended
11    Period of Restoration,” which extends Business Income coverage for an extra sixty days. This
12    extension of coverage is provided to cover “a reduction is sales, earnings or rental income that
13    directly results from direct physical loss or damage to your covered property by a peril insured
14    against, for the additional time required, when you use reasonable speed, to restore your business
15    to the condition it would have been if no loss had occurred.” This extension of Business Income
16    coverage is not exclusively triggered by “physical damage” or “direct physical damage.” Instead,
17    the Policy consistently refers to “loss” as a trigger of coverage. Although it refers to “direct
18    physical loss,” that term must be interpreted to refer to economic harm in light of its similar
19    treatment throughout the Policy. Additional support for this treatment is found within the
20    Extension of Coverage, which further states that the “Extended Period of Restoration” coverage
21    will not be provided if the Plaintiff either “elect[s] not to [ ] repair or replace [its] covered
22    property” (here, referring to material, physical damage, i.e. “direct damage” or “direct physical
23    damage”) or “elect[s] not to … resume the operation of [its] business” (here, referring to
24    economic harm, i.e., “loss”). The Plaintiff suffered a reduction in sales, earnings, and rental
25    income (that is, a “loss”) that was directly, efficiently, and proximately caused by the Orders.
26

     COMPLAINT – Page 5                                                  FOREMAN STURM & THEDE, LLP
     No. 3:21-cv-5184                                                              P.O. Box 13098
                                                                               Portland, Oregon 97213
                                                                               Telephone: 503.206.5824
              Case 3:21-cv-05184-BHS Document 1 Filed 03/16/21 Page 6 of 14




 1           4.15 The Policy further promises that Liberty will provide Extra Expense coverage for
 2    the Policyholder’s “actual extra expense you incur during a period of restoration directly
 3    resulting from damage by a peril insured against to the type of property covered by this policy
 4    at a covered location.” The Policy utilizes the same definitions as discussed above concerning
 5    Business Income coverage. Again, coverage for Extra Expense is not conditioned upon “physical
 6    damage” or “direct physical damage.” Instead, the Policy conditions Extra Expense coverage
 7    upon “loss.” The Plaintiff’s Extra Expenses were directly, efficiently, and proximately caused
 8    by the Orders, which resulted in the economic loss and material, physical damage discussed in
 9    this Complaint.
10           4.16 Despite the promised coverages set forth above, among others, Defendant cursorily
11    denied Plaintiff’s claim for coverage under the Policy.
12           4.17 Despite the Policy language and the coverage it promises, Defendant refuses to
13    acknowledge that “loss” and “damage” refer to distinct harms, resulting in additional protection
14    for Plaintiff’s loss and damage directly, efficiently, and proximately caused by the Orders.
15           4.18 As a result of the above, Plaintiff has experienced and will continue to experience
16    loss or damage covered by the Policy, and continued harm naturally and foreseeably occurring
17    as a result of Defendant’s refusal to accept coverage and pay for Plaintiff’s covered loss and
18    damage.
19           4.19 Upon information and belief, Defendant denied coverage for other similarly
20    situated policyholders.
21                                 CLASS ACTION ALLEGATIONS
22           5.1   This matter is brough by Plaintiff on behalf of itself and those businesses similarly
23    situated under Federal Rules of Civil Procedure 23. This action satisfies the numerosity,
24    commonality, typicality, adequacy, predominance, and superiority requirements of Federal Rules
25    of Civil Procedure 23.
26

     COMPLAINT – Page 6                                                  FOREMAN STURM & THEDE, LLP
     No. 3:21-cv-5184                                                             P.O. Box 13098
                                                                              Portland, Oregon 97213
                                                                              Telephone: 503.206.5824
              Case 3:21-cv-05184-BHS Document 1 Filed 03/16/21 Page 7 of 14




 1           5.2    As authorized by Federal Rules of Civil Procedure 23(a), 23(b)(1), 23(b)(2),
 2    23(b)(3), and 23(c)(4), Plaintiff brings its claims on behalf of itself and a class (“Direct Physical
 3    Loss or Damage Class”) of:
 4          All persons and entities in the state of Washington insured under a policy issued or
            underwritten by Defendant providing all risk coverage for direct physical loss or
 5          damage to covered property that sustained direct physical loss or damage to its
            business as a direct, efficient, and proximate cause of the Orders and for which
 6          Defendant has denied or stated it will deny a claim, or otherwise have failed to
            acknowledge, accept, or pay for the covered loss or damage.
 7
             5.3    As authorized by Federal Rules of Civil Procedure 23(a), 23(b)(1), 23(b)(2),
 8
      23(b)(3), and 23(c)(4), Plaintiff brings its claims on behalf of itself and a class (“Business
 9
      Interruption Coverage Class”) of:
10
            All persons and entities in the state of Washington insured under a policy issued or
11          underwritten by Defendant with Business Interruption coverage whose business
            activities were actually and necessarily suspended or interrupted as a direct,
12          efficient, and proximate cause of the Orders and for which Defendant has denied or
            stated it will deny a claim, or otherwise have failed to acknowledge, accept, or pay
13          for the covered loss or damage.
14
             5.4    As authorized by Federal Rules of Civil Procedure 23(a), 23(b)(1), 23(b)(2),
15
      23(b)(3), and 23(c)(4), Plaintiff brings its claims on behalf of itself and a class (“Extra Expenses
16
      Coverage Class”) of:
17
            All persons and entities in the state of Washington insured under a policy issued or
18          underwritten by Defendant with Extra Expense coverage that incurred expenses
            while seeking to minimize the suspension of business at the covered premises as a
19          direct, efficient, and proximate cause of the Orders and for which Defendant has
            denied or stated it will deny a claim, or otherwise have failed to acknowledge,
20          accept, or pay for the covered loss or damage.
21           5.5    Excluded from each Class are Defendant and any of its members, affiliates, parents,
22    subsidiaries, officers, directors, employees, successors or assigns; the judicial officers and
23    associated court staff assigned to this case; the immediate family members of such officers and
24    staff; governmental entities; and Class Counsel and their employees. Plaintiff reserves the right
25    to amend the Class definition based on information obtained during discovery.
26

     COMPLAINT – Page 7                                                    FOREMAN STURM & THEDE, LLP
     No. 3:21-cv-5184                                                               P.O. Box 13098
                                                                                Portland, Oregon 97213
                                                                                Telephone: 503.206.5824
              Case 3:21-cv-05184-BHS Document 1 Filed 03/16/21 Page 8 of 14




 1           5.6   Numerosity. The members of the Class are so numerous that joinder of all
 2    members is impractical. Upon information and belief, the number of members in the proposed
 3    Class is in the hundreds, if not thousands. The precise number of Class members will be
 4    ascertained through discovery, which will include Defendant’s record of policyholders. Class
 5    members may be notified of the pendency of this action by recognized, Court-approved
 6    dissemination methods, which may include U.S. mail, electronic mail, internet postings, and/or
 7    published notice.
 8           5.7   Commonality. There are many questions of law and fact common to Plaintiff and
 9    Class Members. These common questions of law and fact include, but are not limited to:
10                 5.7.1   Whether the Class members suffered loss or damage under insurance
11                         policies issued to members of the Class.
12                 5.7.2   Whether Defendant wrongfully denied claims for coverage related to loss
13                         or damages based on the facts set forth herein.
14                 5.7.3   Whether Defendant’s Business Income coverage applies based on the facts
15                         set forth herein.
16                 5.7.4   Whether Defendant’s Extra Expense coverage applies based on the facts set
17                         forth herein.
18                 5.7.5   Whether Defendant breached its insurance policies through a uniform and
19                         blanket denial of claims for loss or damage under the circumstances alleged
20                         herein.
21                 5.7.6   Whether Plaintiff and the members of the proposed Class have suffered
22                         damages as a result of Defendant’s actions.
23                 5.7.7   Whether Plaintiff and the members of the proposed Class are entitled to
24                         equitable or declaratory relief because of Defendant’s conduct and, if so,
25                         the nature of such relief.
26

     COMPLAINT – Page 8                                                  FOREMAN STURM & THEDE, LLP
     No. 3:21-cv-5184                                                            P.O. Box 13098
                                                                             Portland, Oregon 97213
                                                                             Telephone: 503.206.5824
              Case 3:21-cv-05184-BHS Document 1 Filed 03/16/21 Page 9 of 14




 1                  5.7.8   Whether Plaintiff and the members of the proposed Class are entitled to an
 2                          award of reasonable attorneys’ fees, interests, and costs.
 3           5.8    Typicality. Plaintiff’s claims are typical of the claims of the members of the
 4    proposed Class and arise from the same course of conduct by Defendant. Plaintiff and the
 5    members of the proposed Class are all similarly affected by Defendant’s refusal to pay under
 6    their property insurance policies. Plaintiff’s claims are based upon the same legal theories as
 7    those of other class members. Plaintiff and the other Class members have sustained damages as
 8    a direct and proximate result of the same wrongful practices in which Defendant engaged. The
 9    relief Plaintiff seeks is typical of the relief sought for the absent Class members.
10           5.9    Adequacy. Plaintiff will fully and adequately assert and protect the interests of the
11    proposed Classes and has retained Class counsel who are experienced and qualified in
12    prosecuting Class Actions and have the financial resources to do so. Neither Plaintiff nor its
13    attorneys have any interest contrary to or in conflict with the Class.
14           5.10 Risk of Inconsistent or Varying Adjudications and Impairment to Washington
15    Class Members’ Interests. Plaintiff seeks class-wide adjudication as to the interpretation, and
16    resultant scope, of coverage available under Defendant’s insurance policies, which is common to
17    all members of the proposed Class. The prosecution of separate actions by individual members
18    of the Class would risk inconsistent or varying interpretations of those policy terms and create
19    inconsistent standards of conduct for Defendant. The policy interpretations sought by Plaintiff
20    could also impair the ability of absent Class members to protect their interests. Consequently,
21    the proposed Class satisfies the criteria for certification under Federal Rules of Civil Procedure
22    23(b)(1).
23           5.11 Declaratory and Injunctive Relief. Defendant acted or refused to act on grounds
24    generally applicable to Plaintiff and other members of the proposed Class making declaratory
25    relief appropriate on a Class-wide basis. The Class members’ claims all derive directly from
26    Defendant’s systematic and uniform refusal to pay policyholders for any loss or damage suffered

     COMPLAINT – Page 9                                                    FOREMAN STURM & THEDE, LLP
     No. 3:21-cv-5184                                                               P.O. Box 13098
                                                                                Portland, Oregon 97213
                                                                                Telephone: 503.206.5824
              Case 3:21-cv-05184-BHS Document 1 Filed 03/16/21 Page 10 of 14




 1    as the direct, efficient, and proximate cause of the Orders. Defendant’s actions or refusal to act
 2    are grounded upon the same generally applicable legal theories. Plaintiff and Class members are
 3    entitled to a declaration regarding their rights and obligations under such agreements, including
 4    whether Defendant is obligated to pay claims under the Policy and similar policies based on the
 5    facts and circumstances alleged above and the “all risk” nature of such insurance policies and
 6    whether the claims at issue constituted covered causes of loss or damage. Consequently, the
 7    proposed Class also satisfies the criteria for certification under Federal Rules of Civil Procedure
 8    23(b)(2).
 9           5.12 Superiority. A class action is superior to all other available methods of fair and
10    efficient adjudication of this lawsuit. While the aggregate damages sustained by the members of
11    the proposed Class are likely to be in the millions of dollars, the individual damages incurred by
12    each Class member may be too small to warrant the expense of individual lawsuits. Individual
13    litigation creates the risk of inconsistent and/or contradictory decisions and the Court system
14    would be unduly burdened by individual litigation of such cases. A class action would result in
15    a unified adjudication, with the benefits of economies of scale and supervision by a single Court.
16    The common questions of law and of fact regarding Defendant’s conduct and the interpretation
17    of the common language in their property insurance policies predominate over any questions
18    affecting only individual Class members. Compared to the expense, burden, inconsistencies,
19    economic infeasibility, and inefficiencies of individualized litigation, the challenges of managing
20    this action as a class action are substantially outweighed by the benefits to the legitimate interests
21    of the parties, the Court, and the public of class treatment in this Court, making class adjudication
22    superior to other alternatives. Consequently, the proposed Class also satisfies the criteria for
23    certification under Federal Rules of Civil Procedure 23(b)(3).
24           5.13 Plaintiff and other members of the proposed Class have suffered damages as a result
25    of Defendant’s unlawful and wrongful conduct. Absent a class action, Defendant will retain
26    substantial funds received as a result of its wrongdoing, and such unlawful and improper conduct

     COMPLAINT – Page 10                                                    FOREMAN STURM & THEDE, LLP
     No. 3:21-cv-5184                                                                P.O. Box 13098
                                                                                 Portland, Oregon 97213
                                                                                 Telephone: 503.206.5824
              Case 3:21-cv-05184-BHS Document 1 Filed 03/16/21 Page 11 of 14




 1    shall, in large measure, not go remedied. Absent a class action, the members of the proposed
 2    Class will not be able to effectively litigate these claims and will suffer further losses, as
 3    Defendant will be allowed to continue such conduct with impunity and retain the proceeds of its
 4    ill-gotten gains.
 5            5.14 Particularly as to the interpretation of the uniform provisions of the Policy set forth
 6    above, certification may also be appropriate with respect each particular issue under Federal Rule
 7    of Civil Procedure 23(c). Plaintiff reserves the right to propose one or more sub-classes if
 8    discovery reveals that such subclasses are appropriate.
 9                                     FIRST CLAIM FOR RELIEF
10                                            (Declaratory Relief)
11            6.1   Plaintiff incorporates the preceding paragraphs as if fully stated herein.
12            6.2   There is an actual and justiciable dispute regarding whether Plaintiff and the
13    members of the Classes are entitled to coverage under Defendant’s insurance policy for the loss
14    or damage described herein.
15            6.3   Direct Physical Loss or Damages. Plaintiff and members of the Classes are
16    entitled to a declaration as follows:
17                  6.3.1 Plaintiff and members of the Classes suffered “direct physical loss or
18                          damage” as defined by Defendant’s insurance policy; and
19                  6.3.2   The Orders were the direct, predominant, and efficient cause of the “direct
20                          physical loss or damage” suffered by Plaintiff and members of the Class.
21            6.4   Business Interruption. Plaintiff and members of the Classes are entitled to a
22    declaration as follows:
23                  6.4.1   The damages sustained by Plaintiff and members of the Class are covered
24                          by the provision of Defendant’s insurance policy providing for coverage for
25                          business interruption;
26

     COMPLAINT – Page 11                                                  FOREMAN STURM & THEDE, LLP
     No. 3:21-cv-5184                                                               P.O. Box 13098
                                                                                Portland, Oregon 97213
                                                                                Telephone: 503.206.5824
             Case 3:21-cv-05184-BHS Document 1 Filed 03/16/21 Page 12 of 14




 1                  6.4.2   No exclusion under Defendant’s policies apply to bar or limit coverage for
 2                          Plaintiff’s and the members of the Classes’ claims;
 3                  6.4.3   Plaintiff and members of the Class incurred, as provided in the terms of
 4                          Defendant’s insurance policy:
 5                          6.4.3.1 actual loss of business income;
 6                          6.4.3.2 during the period of restoration;
 7                          6.4.3.3 directly caused by damage to property at the insured premises by a
 8                                 peril insured against;
 9                          6.4.3.4 necessary expenses in excess of normal operating expenses that
10                                 reduced their loss of business income;
11                          6.4.3.5 the actual loss of business income when they were denied access to
12                                 insured premises by order of civil authority and the order resulted
13                                 from a covered loss and /or resulted from damage by a peril insured
14                                 against to the type of property covered by the Policy within one
15                                 statute mile of insured premises,
16                          6.4.3.6 incurred actual loss of business income because ingress or egress
17                                 from insured premises were prevented as the direct result of a peril
18                                 insured against to the type of property covered by the Policy within
19                                 one state mile of insured premises under the terms of Defendant’s
20                                 insurance policy.
21           6.5    Extra Expense. Plaintiff and members of the Classes are entitled to a declaration
22    as follows:
23                  6.5.1   The damages sustained by Plaintiff and members of the Class are covered
24                          by the provision of Defendant’s insurance policy providing for coverage for
25                          extra expense;
26

     COMPLAINT – Page 12                                                 FOREMAN STURM & THEDE, LLP
     No. 3:21-cv-5184                                                             P.O. Box 13098
                                                                              Portland, Oregon 97213
                                                                              Telephone: 503.206.5824
             Case 3:21-cv-05184-BHS Document 1 Filed 03/16/21 Page 13 of 14




 1                  6.5.2   No exclusion under Defendant’s policies apply to bar or limit coverage for
 2                          Plaintiff’s and the members of the Classes’ claims;
 3                  6.5.3   Plaintiff and members of the Class incurred, as provided in the terms of
 4                          Defendant’s insurance policy:
 5                          6.5.3.1 extra expenses;
 6                          6.5.3.2 during the period of restoration;
 7                          6.5.3.3 directly resulting from damage by a peril insured against at insured
 8                                  premises,
 9                          6.5.3.4 actual extra expenses when they were denied access to insured
10                                  premises by order of civil authority and the order resulted from a
11                                  covered loss or results from damage by a peril insured against to the
12                                  type of property covered by the Policy within one statute mile of
13                                  insured premises.
14                                   SECOND CLAIM FOR RELIEF
15                                          (Breach of Contract)
16           7.1    Plaintiff incorporates the preceding paragraphs as though fully stated herein.
17           7.2    Defendant incorrectly denied coverage for Plaintiff’s claim for the loss or damage
18    described more fully above.
19           7.3    Upon information and belief, Defendant incorrectly denied coverage for similarly
20    situated policyholders’ claims, who are members of the Classes, on the same grounds as
21    Defendant incorrectly denied coverage for Plaintiff’s claim for loss or damage.
22           7.4    Defendant’s denials of coverage constitute a breach of the Policy.
23           7.5    Plaintiff and members of the Classes have suffered harm, in an amount to be proven
24    at the time of trial, because of Defendant’s incorrect denial of their claims.
25                                              JURY DEMAND
26           8.     Plaintiff and members of the Class demand a jury on all issues so triable.

     COMPLAINT – Page 13                                                   FOREMAN STURM & THEDE, LLP
     No. 3:21-cv-5184                                                               P.O. Box 13098
                                                                                Portland, Oregon 97213
                                                                                Telephone: 503.206.5824
                Case 3:21-cv-05184-BHS Document 1 Filed 03/16/21 Page 14 of 14




 1                                        PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff seeks judgment against Defendant and the following relief:
 3              1.   An order certifying this matter as a Class Action under Fed. R. Civ. P. 23.
 4              2.   On the First Claim for Relief, a declaration that Plaintiff and members of the
 5    proposed class are entitled to coverage under the Policy for the loss and/or damage described
 6    herein.
 7              3.   On the Second Claim for Relief, damages in an amount proven at the time of trial.
 8              4.   Pre- and post-judgment interest at the maximum legal rate.
 9              5.   Attorney fees, costs, and disbursements pursuant to Olympic S.S. Co. v. Centennial
10    Ins. Co., 117 Wn.2d 37, 811 P.2d 679 (1991).
11              6.   Such other relief as the Court deems just and proper.
12              DATED this 16th day of March, 2021

13                                  FOREMAN STURM & THEDE LLP
14                                  By:/s/ Kyle A. Sturm
                                       Kyle A. Sturm, pro hac vice pending
15                                     kyle.sturm@foremansturm.com
16                                  By:/s/ Nicholas A. Thede
17                                     Nicholas A. Thede, WSBA NO. 43765
                                       nick.thede@foremansturm.com
18
                                    NICK KAHL LLC
19
                                    By:/s/ Nicholas A. Kahl
20                                     Nicholas A. Kahl, pro hac vice pending
                                       nick@nickkahl.com
21
                                    WIGGINS CHILDS PANTAZIS FISHER GOLDFARB LLC
22
                                    By:/s/ Craig Lowell
23                                     Craig Lowll, pro hac vice pending
24                                     clowell@wigginschilds.com

25                                      Attorneys for Plaintiff

26

     COMPLAINT – Page 14                                                  FOREMAN STURM & THEDE, LLP
     No. 3:21-cv-5184                                                              P.O. Box 13098
                                                                               Portland, Oregon 97213
                                                                               Telephone: 503.206.5824
